Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on November 26, 2019 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 1-18, and the addition of claims 19-36 by the amendment. Claims 19-36 are pending in the application. 
IDS
The information disclosure statement (IDS) submitted on November 26, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on February 4, 2020 as a replacement sheet along the originally filed figures is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph for being indefinite: in claim 19: the variables noted in the instant claim needs to be defined what the variables represent. 
Claims 32-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 1-31: the claimed invention is directed to abstract idea (mathematical computation/human thought process) without significantly more. The claim recites “[an equation for] detecting the aberrant values.” This judicial exception is not integrated into a practical application because the steps noted in claim 1 and also in the dependent claims are directed to a mathematical abstract and/or human thought process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In prong I: the claim recites “a method for detecting [finding, observing or computing] aberrant values of an incident find field”, the steps that followed the preamble, under its broadest reasonable interpretation, covers performance of the limitation in the mind or some form of mathematical algorithm without significantly more. The mere nominal recitation of Lidar or Lidar sensor does not take the claim limitation out of the mental processing or mathematical algorithm grouping. Thus, the claim recites a mental process/mathematical abstract. 
Prong II: as noted above, the claim recites, Lidar sensor and Lidar, but again these elements are just noted as a general concept and may amount as a passing remark about in the field of endeavor.
Accordingly, these additional concepts of field of use do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1-31 are directed to abstract idea. 
Art of Interest
Tchoryk, Jr. et al. (U.S. PAP 2013/0184838, hereon Tchoryk) discloses resource optimization using environmental and conditioned based monitoring (see Tchoryk, Abstract). The Smart Turbine system of the present invention extends this limited notion of condition monitoring. The invention combines condition monitoring across all scales of the wind ecosystem with innovative atmospheric Light Detection and Ranging (LIDAR) measurements and fault tolerant control strategies to develop turbines and wind farms that are more predictable, deliver more power, and have a lower cost of energy (see Tchoryk, paragraph [0014]). 
Further, an operational schematic 60 is presented in FIG. 6. Data are collected across all subsystems of a Wind Turbine 62 via a SCADA system 64 and passed to the Ensemble of Decision Tree-based Fault Detection (EDT) algorithms implemented in a control system 66. The EDT training algorithms learn a model of normal turbine behavior. In operation, live data are run against these fault detection models. Developing failures are detected as deviations from the model of expected turbine behavior and then stored in a database 68 including Data Behavior & Abnormality Score, which may be reported to automated response systems and human operators (see Tchoryk, paragraph [0093]). 
The instant application utilizes a different approach to obtain or detect aberrant or fault detection as defined in claim 1 and further limited in the dependent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ulmer et al. (U.S. Patent No. 9,784,887) discloses a system and method for sensing a metrological event. 
Wojnowicz et al. (U.S. Patent No. 11,106,790) discloses a method for reducing dimensionality of computer programs using sketch matrix to reduce aberrant values. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857